10/06/2020



          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       DA 20-0254
                                                                        FiLJED
                                                                         OCT 0 6 2020
                                                                       Bowen Greenwood
                                                                     Clerk of Suprema Court
 IN THE MATTER OF:                                                      State or Montana



 J.S.L. and J.R.L.,                                                ORDER

             Youths in Need of Care




       S.M.("Mother") is the biological mother of J.S.L. and J.R.L. The Department of
Public Health and Human Services, Child and Family Services Division ("the
Department") filed for adjudication of the children as youths in need of care, which the
District Court granted following an August 14,2019 contested hearing. After a subsequent
dispositional hearing, the District Court granted temporary legal custody to the
Department. On February 19, 2020, the Department moved to place the children with S.L.
('Father"), and to dismiss the dependent neglect case without prejudice. On April 9,2020,
the District Court granted the Department's motion.
       Mother appealed the District Court's Order on May 5, 2020. Mother filed her
opening brief on September 15, 2020. On September 29,2020, Father moved to intervene
pursuant to Mont. R. App. P. 2(1)(f). Mother objects to Father's motion to intervene.
       In order to be entitled to intervene as a matter of right, an applicant must satisfy
each ofthe following four criteria:(1)be timely;(2)show an interest in the subject matter
ofthe action;(3)show the protection ofthe interest may be impaired by the disposition of
the action; and (4) show the interest is not adequately represented by an existing party.
Sportsmenfor 1-143 v. Mont. Fifteenth Judicial Dist. Court, 2002 MT 18,¶ 7, 308 Mont.
1 89,40 P.3d 400. All four criteria must be satisfied.
      Father's motion to intervene fails to even acknowledge the fourth criterion, much
less demonstrate that the Department will not adequately represent his interests on appeal.
The Order on appeal is the District Court's granting of the Department's motion to place
the children with Father, and to dismiss the dependent neglect case without prejudice. The
Department has an obvious interest in defending court rulings made pursuant to its own
motions. Although the Department's motion sought an objective that Father sought as
well, Father has failed to address why the Department cannot or will not adequately
represent this interest on appeal. Because Father has failed to satisfy all four criteria for
intervention, his motion is denied.
      IT IS THEREFORE ORDERED that Father's motion to intervene is DENIED.
      DATED this
              ‘—day of October, 2020.




                                                         g-;/ /4 ,..11.,_
                                                                  Justices